UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7214


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HERNANDEZ DANIEL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-CR-00248-RLW-1)


Submitted:    September 29, 2009            Decided:   October 8, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hernandez    Daniel,   Appellant Pro Se.  John Staige Davis, V,
Assistant     United   States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hernandez     Daniel   appeals   the   district   court’s   order

denying his motion to amend the sentence.           We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.           See United States v.

Daniel, No. 3:08-CR-00248-RLW-1 (E.D. Va. June 15, 2009).                 We

dispense   with   oral     argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                      2